Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Instant application is a divisional of parent application no. 15/873,909, which has since issued as Patent No. US 10,854,676 B2. In response to a restriction requirement mailed on 02/14/2019 for the parent application, the Applicant elected Invention II (Group II) drawn to a semiconductor memory device. In the instant application, the Applicant has method claims 1-10 which are directed to non-elected Invention I (Group I) as set forth in the restriction requirement for the parent application.

Information Disclosure Statement (IDS)
	Two Information disclosure statements submitted on 10/28/2020 (10-28-20 IDS") and 06/11/2021 ("06-11-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 10-28-20 IDS and 06-11-21 IDS are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  METHOD OF FORMING SEMICONDUCTOR DEVICE HAVING CAPPED AIR GAPS BETWEEEN BURIED BIT LINES AND BURIED GATE


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite for three reasons: 
First, it is unclear what is meant by "forming a metal layer, covered the bit lines and the conductive patterns." Does it mean that (i) by forming a metal layer, the bit lines 
Second, it is unclear what "thereof" is referring to.
Third, a limitation of "wherein a portion of the bit lines and the tri-layered spacers disposed at two sides thereof are exposed from the openings" is amenable to more than one claim construction. Does "a portion" impute to only the bit lines or impute to both the bit lines and the tri-layered spacers?
Claims 2-10 are indefinite for depending on the indefinite independent claim 1. 

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)2 and/or 35 U.S.C. 102(a)(2)3 as being anticipated by Kim (cited in the 10-28-2020 IDS as Pub. No. US 2017/0323893 A1 to Kim et al.).
Fig. 2C of Kim has been annotated and Fig. 23A of Kim has been provided to support the rejection below:

[AltContent: textbox (OP)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    390
    494
    media_image1.png
    Greyscale
[AltContent: textbox (D2)][AltContent: arrow][AltContent: textbox (D1)][AltContent: arrow]


    PNG
    media_image2.png
    392
    334
    media_image2.png
    Greyscale


Regarding independent claim 1, Kim teaches a method of forming a     semiconductor memory device (see Fig. 2C; see also Fig. 2D showing drawing reference numeral CL and another drawing reference numeral BS that includes S1, AG, S3.), comprising:
forming a plurality of bit lines CL (para [0037] - "In some embodiments, the cell conductive lines CL may be bit lines.") along a first direction D1, and a tri-layered spacer BS (para [0104] discloses cells spacers BS, each cell spacer BS has first sub-spacer S1, a second sub-spacer AG and a third sub-spacer S3.) disposed at two sides of each of the bit lines CL; 
forming a plurality of conductive patterns 132 (para [0048] - "cell lower contacts 132") extended along the first direction D1, the conductive patterns 132 and the bit lines D2 which is perpendicular to the first direction D1;
forming a metal layer LP (para [0050] - "The upper contacts LP may be respectively disposed on the cell lower contacts 132 and may extend onto the cell conductive lines CL...The upper contacts LP may include at least one of a metal or a conductive metal nitride..."), covered the bit lines CL and the conductive patterns 132; and
removing a portion of the metal layer LP, to form a plurality of openings OP (into which upper interlayer insulating layers 141 are formed) in the metal layer LP, the openings OP extended along the second direction D2 (Each opening has a width that spans or crosses vertical projection of the upper contacts LP and the cell lower contacts 132.) to cross the bit lines CL and the conductive patterns 132, wherein a portion of the bit lines CL and the tri-layered spacers BS disposed at two sides thereof are exposed from the openings OP (Fig. 2C shows the opening OP that has cut into top portion of the spacer BS). 
removing a second layer S2 of each of the tri-layered spacers BS exposed from the openings OP, to form an air-gap layer AG (para [0104] - "The air gap AG may correspond to a substantially empty space which does not include a solid material."; para [0104] - "The exposed second sub-spacer S2 may be selectively removed, and then the upper interlayer insulating layer 141 may be formed.") in each of the tri-layered spacers BS; and
after forming the air-gap layers AG, removing another portion of the metal layer LP (para [0102] - "...a patterning process may be performed on the conductive layer to on the metal layer LP. 
Regarding claim 2, Kim teaches the conductive pads SE that are arranged in an array arrangement. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 3; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.
Claims 4 and 5 are allowable for depending from the allowable claim 3. 
Claim 6 would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 6; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.
Claim 7 is allowable for depending from the allowable claim 6. 
Claim 8 would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the 
Claim 9 would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 9; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.
Claim 10 would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 10; and the pending 35 U.S.C. 112(b) rejection of the base claim 1 is successfully traversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0286870 A1 to Kim et al.
Pub. No. US 2017/0271340 A1 to Kim et al.
Pub. No. US 2013/0320550 A1 to Kim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        28 January 2022
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        2 The publication date of Kim of Nov. 9, 2017 is before the effective U.S. filing date of the present application of Jan. 18, 2018.  
        3 Even if the claim to foreign priority were perfected by submitting a certified English translation of the Chinese application no. 201710059512.9, the filing date of Kim of May 4, 2016 of predates the effective Chinese filing date of the present application of Jan. 24, 2017.